EXHIBIT 10.47
TERM LOAN AND SECURITY AGREEMENT
THIS TERM LOAN AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”), dated as of
                    , 2009 (“Effective Date”), is made and entered into by and
among (a) NxStage Medical, Inc., a company organized and existing under the laws
of Delaware, United States of America (“NxStage Medical”), EIR Medical, Inc.
(“EIR”), a company organized and existing under the laws of Massachusetts,
United States of America, Medisystems Services Corporation (“Medisystems
Services”), a company organized and existing under the laws of Nevada, United
States of America, Medisystems Corporation (“Medisystems”), a company organized
and existing under the laws of Washington, United States of America, each as a
borrower hereunder (NxStage Medical, EIR, Medisystems Services, and Medisystems
being referred to collectively herein as the “Borrowers” and each as a
“Borrower”); (b) Medimexico s. de R.L. de C.V., a company organized and existing
under the laws of Mexico, NxStage Verwaltungs GmbH, a company organized and
existing under the laws of Germany, NxStage GmbH & Co. KG, a company organized
and existing under the laws of Germany, Medisystems Europe S.p.A, a company
organized and existing under the laws of Italy, each as a guarantor hereunder
and solely for the purposes of Article 9 hereof (Medimexico, NxStage
Verwaltungs, NxStage GmbH, and Medisystems Europe being referred to collectively
herein as the “Guarantors” and each as a “Guarantor”), and (c) Asahi Kasei
Kuraray Medical Co., Ltd., a corporation organized and existing under the law of
Japan, as the lender hereunder (“Asahi”). Unless otherwise set forth herein, the
Borrowers and the Guarantors are referred to collectively herein as “NxStage”
and the Borrowers and Asahi are referred to collectively herein as the “Parties”
and each as a “Party.”
RECITALS
WHEREAS, NxStage Medical and Asahi entered into the “Letter of Intent” dated
September 19, 2008 (“LOI”) in order to negotiate agreements between the Parties
under which NxStage Medical and Asahi intend to establish a strategic alliance
in the field of hemodialysis, hemofiltration, hemodiafiltration, and/or
ultrafiltration therapies (“Extracorporeal Therapies”) to capitalize on Asahi’s
membrane technology and market presence and on NxStage Medical’s market presence
and experience in disposables and machine technology in the field of
Extracorporeal Therapies; and
WHEREAS, as a part of such strategic alliance, and in connection with and as a
condition to entering into the “Technology and Trademark License Agreement,”
NxStage has requested that Asahi makes available to the Borrowers the term loan
as described herein, and Asahi is willing to make such loan to the Borrowers
under the terms and conditions herein set forth.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, NxStage and Asahi agree as follows:
ARTICLE 1 — DEFINITIONS

1.1   Certain Defined Terms.

    The following terms have the following meanings:

 



--------------------------------------------------------------------------------



 



(1)   “Accounts” means collectively any “account” (as defined in Article 9 of
the UCC), any accounts receivable (whether in the form of payments for services
rendered or goods sold, rents, license fees or otherwise), any “payment
intangibles” (as defined in Article 9 of the UCC), and IP Proceeds and all other
rights to payment and/or reimbursement of every kind and description, whether or
not earned by performance.   (2)   “Account Debtors” means “account debtor”, as
defined in Article 9 of the UCC, and any other obligor in respect of an Account.
  (3)   “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person, where “control” means direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting stock or equity of or by such other Person,
or fifty percent (50%) or more of the interest in the income of such other
Person.   (4)   “Anti-Terrorism Laws” means any Laws relating to terrorism or
money laundering, including Executive Order No. 13224 (effective September 24,
2001), the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy
Act, and the Laws administered by OFAC.   (5)   “Asset Disposition” means any
sale, lease, license, transfer, assignment or other consensual disposition by
NxStage of any asset.   (6)   “Blocked Person” means any Person: (a) listed in
the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (b) owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (c) with which Asahi is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list or is named as a “listed person” or “listed entity” on other
lists made under any Anti-Terrorism Law.   (7)   “Business Day” means any day
except a Saturday, Sunday or other day on which either the New York Stock
Exchange is closed, or on which commercial banks in New York City are authorized
by law to close.   (8)   “CERCLA” means the Comprehensive Environmental
Response, Compensation and Liability Act of 1980.   (9)   “Change of Control”
means, as to any Person, any one of the following events: (i) any Person or two
or more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the stock then outstanding of such Person normally entitled to vote in
elections of directors of such Person; (ii) such Person consolidates with or
merges into another entity, or any entity consolidates with or merges into such
Person, in either event pursuant to a transaction in which more than fifty
percent (50%) of the total voting power of the stock outstanding of the
surviving entity normally entitled to vote in elections of directors of the
surviving entity is not held by the parties holding at least fifty percent (50%)
of such total voting power of

2



--------------------------------------------------------------------------------



 



    such Person preceding such consolidation or merger; or (iii) such Person
conveys, transfers or leases all or substantially all of its assets to a another
entity not an Affiliate of such Person. Notwithstanding the foregoing, the
acquisition/ownership of more than 50% by any Existing Stockholder or two or
more Existing Stockholders (meaning any stockholder of NxStage Medical as of the
Effective Date which beneficially owns, together with its Affiliates, more than
five percent (5%) of the outstanding capital stock of NxStage Medical as of the
Effective Date) will not constitute a Change of Control. As soon as available
after the Effective Date, NxStage shall provide Asahi with the list of the
Existing Stockholders.   (10)   “Closing Date” means the date that is the date
on which the Transaction Funds are released by the Funds Escrow Agent as
described in Section 3 of the Escrow Agreement.   (11)   “Code” means the
Internal Revenue Code of 1986, as amended from time to time.   (12)  
“Collaboration Agreement” means the NxStage & Asahi Collaboration Agreement,
dated as of the Effective Date, entered into by NxStage Medical and Asahi, as
the same may be amended, modified, or supplemented from time to time.   (13)  
“Collateral” means all property, now existing or hereafter acquired, that is
mortgaged or pledged to, or purported to be subjected to a Lien in favor of,
Asahi pursuant to this Agreement and the Security Documents, including, without
limitation, all of the property described in Schedule 7.1 hereto.   (14)  
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) under any swap
agreement or other derivative instrument, to the extent not yet due and payable;
(c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement (excluding purchase
contracts for a specified amount of goods at a specified price in the Ordinary
Course of Business and consistent with past practices); or (d) for any
obligations of another Person pursuant to any guaranty or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so guarantied or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so guarantied or
otherwise supported.   (15)   “Controlled Group” means all members of any group
of corporations and all members of a group of trades or businesses (whether or
not incorporated) under common control which, together with NxStage, are treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.   (16)   “Debt” of a Person means at any date, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds,

3



--------------------------------------------------------------------------------



 



    debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable arising and paid on a timely basis and in the Ordinary Course
of Business, (d) all capital leases of such Person, (e) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under banker’s acceptance or similar instrument, (f) all equity
securities of such Person subject to repurchase or redemption otherwise than at
the sole option of such Person, (g) all obligations secured by a Lien on any
asset of such Person, whether or not such obligation is otherwise an obligation
of such Person, (h) “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts; (i) all Debt of others guaranteed by such Person;
(j) off-balance sheet liabilities and/or Pension Plan liabilities or
Multiemployer Plan liabilities of such Person; and (k) obligations arising under
bonus, deferred compensation, incentive compensation or similar arrangements,
other than those arising in the Ordinary Course of Business. Without duplication
or limitation of any of the foregoing, Debt of NxStage shall include the Term
Loan.   (17)   “Default” means any condition or event which with the giving of
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.   (18)   “Deposit Account” means a “deposit account” (as defined in
Article 9 of the UCC).   (19)   “Dollars” or “$” means the lawful currency of
the United States of America.   (20)   “DSU License Agreement” means the License
Agreement, dated as of June 1, 2007, entered into by DSU Medical Corporation, as
licensor, and Medisystems, as licensee, as amended, modified, and supplemented
as of the Effective Date.   (21)   “Environmental Laws” means any and all
applicable Laws relating to the environment or the effect of the environment on
human health or to emissions, discharges or releases of pollutants,
contaminants, medical wastes, Hazardous Materials or wastes into the
environment, including ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, medical
wastes, Hazardous Materials or wastes or the clean-up or other remediation
thereof.   (22)   “ERISA” means the Employee Retirement Income Security Act of
1974, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.   (23)   “Escrow Agreement” means the
Document Escrow Agreement, dated as of May 13, 2009, entered into by NxStage
Medical and Asahi.   (24)   “Event of Default” has the meaning set forth in
Section 8.1.   (25)   “FF&E” means all present and future Field Equipment upon
which a first priority security interest may be perfected under the UCC by the
filing of a financing statement and which filed security interest cannot be
primed by some other means of perfection under the UCC, and specifically
excluding any vehicles and any goods or other personal property upon

4



--------------------------------------------------------------------------------



 



    which a lien or security interest may be acquired or perfected under laws
other than the UCC.   (26)   “Field Equipment” means only System One cyclers,
Pure Flow systems and all components thereof, and similar products that are
updates thereto or developments thereon, which are leased to end users.   (27)  
“Financing Documents” means this Agreement and the Note, as any or all of the
same may be amended, supplemented, restated or otherwise modified from time to
time.   (28)   “GAAP” means generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States accounting profession), which are applicable to the circumstances
as of the date of determination.   (29)   “Governmental Authority” means any
nation or government, any state or other political subdivision thereof, and any
agency, department or Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other Person owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing, whether domestic or foreign.  
(30)   “Hazardous Materials” means (a) any “hazardous substance” as defined in
CERCLA, (b) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, (c) asbestos, (d) polychlorinated biphenyls, (e) petroleum, its
derivatives, by-products and other hydrocarbons, (f) mold, and (g) any other
pollutant, medical waste, toxic, radioactive, caustic or otherwise hazardous
substance regulated under Environmental Laws.   (31)   “Intellectual Property”
means, with respect to any Person, all patents, patent applications and like
protections, including improvements, divisions, continuation, renewals,
reissues, extensions and continuations in part of the same, trademarks, trade
names, trade styles, trade dress, service marks, logos and other business
identifiers and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of such
Person connected with and symbolized thereby, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative works, whether published or unpublished, technology,
know-how and processes, operating manuals, trade secrets, computer hardware and
software, rights to unpatented inventions and all applications and licenses
therefor, used in or necessary for the conduct of business by such Person and
all claims for damages by way of any past, present or future infringement of any
of the foregoing.   (32)   “Investment” means any investment in any Person,
whether by means of acquiring (whether for cash, property, services, securities
or otherwise) or holding securities, capital contributions, loans, time
deposits, advances, guaranties or otherwise. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

5



--------------------------------------------------------------------------------



 



(33)   “IP Proceeds” means all Accounts, General Intangibles (including Payment
Intangibles), license and royalty fees and other revenues, Proceeds, income or
rights to payment arising out of or relating to the use, sale, licensing,
financing or disposition of any of the Intellectual Property (nothing herein
implying the secured party’s consent to any such sale, licensing, financing or
disposition).   (34)   “Laws” means any and all federal, state, provincial,
territorial, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, codes, injunctions, governmental
agreements and governmental restrictions, whether now or hereafter in effect,
which are applicable to the Borrowers in any particular circumstance. “Laws”
includes, without limitation, Environmental Laws.   (35)   “Lien” means, with
respect to any asset, any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, in respect of such asset.
For the purposes of this Agreement and the other Financing Documents, the
Borrowers shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.   (36)   “Litigation” means any action, suit or
proceeding before any court, mediator, arbitrator or Governmental Authority.  
(37)   “Material Adverse Effect” means with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the rights and
remedies of Asahi under any Financing Document, or the ability of any Borrower
to perform any of its material obligations under any Financing Document,
(ii) the legality, validity or enforceability of any Financing Document,
(iii) the existence, perfection or priority of any security interest in any
material Collateral granted in any Financing Document, or (iv) the value of any
material Intellectual Property or material Collateral.   (38)   “Material
Contracts” means (a) employment agreements covering the management of the
Borrowers, (b) collective bargaining agreements or other similar labor
agreements covering any employees of the Borrowers, (c) agreements for
managerial, consulting or similar services to which any Borrower is a party or
by which it is bound (other than those agreements with employees and other
regularly provided legal and accounting services), (d) agreements regarding any
Borrower, its assets or operations or any investment therein to which any of its
equity holders is a party or by which it is bound, (e) real estate leases,
Intellectual Property licenses, agreements providing for the sale or transfer of
rights to Intellectual Property providing for ongoing royalty or similar payment
to the seller or transferor, or other lease or license agreements to which any
Borrower is a party, either as lessor or lessee, or as licensor or licensee
(other than “shrinkwrap” licenses or other licenses arising from the purchase of
“off the shelf” products), or seller/transferor or buyer/transferee, (f)
customer, distribution, marketing or supply agreements to which any

6



--------------------------------------------------------------------------------



 



    Borrower is a party that require payment of more than $2,000,000 in any
year, (g) partnership agreements to which any Borrower is a general partner or
joint venture agreements to which any Borrower is a party, (h) third party
billing arrangements to which any Borrower is a party, or (i) any other
agreements or instruments to which any Borrower is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect, provided that, in each
case with respect to the preceding clauses (a), (c), (d) and (e) such agreement
or contract requires payment of more than $250,000 in any year.   (39)  
“Maturity Date” means the earlier of May 31, 2013 and the date that any Change
of Control of NxStage Medical occurs.   (40)   “Maximum Lawful Rate” has the
meaning set forth in Section 2.4.   (41)   “Multiemployer Plan” means a
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.   (42)  
“Note” shall have the meaning set forth in Section 2.3.   (43)   “Obligations”
means all obligations, liabilities and indebtedness (monetary (including
post-petition interest, whether or not allowed) or otherwise) of NxStage under
this Agreement or any other Financing Document, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due (but not including obligations under
any stock issued to Asahi pursuant to Section 2.1(b)).   (44)   “OFAC” means the
U.S. Department of Treasury Office of Foreign Assets Control.   (45)   “OFAC
Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.   (46)   “Ordinary
Course of Business” means, in respect of any transaction involving any Borrower,
the ordinary course of business of the Borrower, as conducted by the Borrower in
accordance with past practices.   (47)   “Organizational Documents” means, with
respect to any Person other than a natural person, the documents by which such
Person was organized (such as a certificate of incorporation, certificate of
limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) and which relate to the internal governance of such Person
(such as by-laws, a partnership agreement or an operating, limited liability or
members agreement).   (48)   “PBGC” means the Pension Benefit Guaranty
Corporation and any Person succeeding to any or all of its functions under
ERISA.

7



--------------------------------------------------------------------------------



 



(49)   “Pension Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code.   (50)   “Permits”
means all governmental licenses, authorizations, provider numbers, supplier
numbers, registrations, permits, drug or device authorizations and approvals,
certificates, franchises, qualifications, accreditations, consents and approvals
required under all applicable Laws and required in order to carry on its
business as now conducted.   (51)   “Permitted Acquisition” means (i) the
acquisition of all or substantially all of the assets of another Person, or of a
business line or a unit or division of another Person or (ii) a merger,
consolidation, or amalgamation of any Borrower (A) that is a transaction among
one or more of the Borrowers and any other Borrower or Borrowers or (B) is among
one or more of the Borrowers and one or more other Persons and results in one or
more Borrowers as the surviving entity or entities; provided, that after giving
effect to such acquisition, merger, consolidation, or amalgamation, no Event of
Default has occurred and is continuing or would exist after giving effect to
such acquisition, merger, consolidation, or amalgamation, and that, after giving
effect to such acquisition, consolidation, or amalgamation, there is no Change
of Control of NxStage Medical.   (52)   “Permitted Asset Dispositions” means the
following Asset Dispositions provided that at the time of such Asset
Disposition, no Default or Event of Default exists or would result from such
Asset Disposition: (i) dispositions of Inventory and FF&E in the Ordinary Course
of Business and not pursuant to any bulk sale, (ii) the granting of
non-exclusive licenses in the Ordinary Course of Business, (iii) Asset
Dispositions of obsolete or worn out property, (iv) other Asset Dispositions of
up to $2,000,000 in the aggregate per fiscal year, and (v) other dispositions
approved by Asahi.   (53)   “Permitted Contest” means, with respect to any tax
obligation or other obligation allegedly or potentially owing from any Borrower
to any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of any Borrower; provided, however,
that (a) compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge; (b) no Borrower’s title to, and its
right to use, the Collateral is adversely affected thereby and Asahi’s Lien and
priority on the Collateral are not adversely affected, altered or impaired
thereby; (c) the Collateral or any part thereof or any interest therein shall
not be in any danger of being sold, forfeited or lost by reason of such contest;
and (d) upon a final determination of such contest, the applicable Borrower or
Borrowers shall promptly comply with the requirements thereof.   (54)  
“Permitted Contingent Obligations” means: (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents ; (b) Contingent Obligations
outstanding on the date of this Agreement and set forth on Schedule 5.1
(including any refinancings or extensions thereof, but not including any
increases in the amount thereof); (c) Contingent Obligations incurred in the
Ordinary Course of Business with respect to surety and appeal bonds, performance
bonds, customs bonds and other similar obligations

8



--------------------------------------------------------------------------------



 



    with respect to bonds provided to utilities with respect to utility services
provided to Borrowers in the Ordinary Course of Business, not to exceed $500,000
in the aggregate at any time outstanding; (d) Contingent Obligations resulting
from endorsements for collections or deposits in the Ordinary Course of
Business; (e) Contingent Obligations arising from warranty and indemnity claims
resulting from Permitted Asset Dispositions; (f) Contingent Obligations arising
from a Permitted Contest, (g) Contingent Obligations constituting Permitted
Liens; (h) Contingent Obligations, if any, arising under swap agreements or
other derivative instruments entered into by Borrowers; (i) Contingent
Obligations on account of reimbursement obligations under letters of credit that
constitute Permitted Indebtedness; and (j) all other Contingent Obligations not
permitted by the preceding clauses but incurred in the Ordinary Course of
Business, not to exceed $250,000 in the aggregate at any time outstanding.  
(55)   “Permitted Distributions” means the following Restricted Distributions:
(a) dividends by any Subsidiary of a Borrower to such Borrower; (b) dividends
payable solely in common stock; and (c) repurchases of stock of former
employees, directors or consultants pursuant to stock repurchase agreements so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided that such
repurchases do not exceed $250,000 in the aggregate per fiscal year.   (56)  
“Permitted Indebtedness” means: (a) the Obligations; (b) Debt incurred as a
result of endorsing negotiable instruments received in the Ordinary Course of
Business; (c) purchase money Debt not to exceed $10,000,000 at any time (whether
in the form of a loan or a lease) used solely to acquire equipment used in the
Ordinary Course of Business and secured only by such equipment and related
attachments (including any refinancing or extensions thereof, but not including
any increases in the amount thereof); (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 (including any refinancings or
extensions thereof, but not including any increases in the amount thereof);
(e) Debt, if any, arising under swap agreements or other derivative instruments;
(f) trade accounts payable arising and paid on a timely basis and in the
Ordinary Course of Business and obligations to employees, consultants,
independent contractors, and professionals in the Ordinary Course of Business;
(g) Debt in the form of insurance premiums financed through the applicable
insurance company; (h) obligations in the form of letters of credit existing on
the Closing Date; (i) Debt among the Borrowers and Guarantors; (j) reimbursement
obligations in connection with letters of credit up to $1,500,000 in the
aggregate at any one time; and (k) other Debt not permitted by the preceding
clauses in an amount not exceeding $30,000,000 in the aggregate, at any time.  
(57)   “Permitted Investments” means: (a) Investments shown on Schedule 5.5 and
existing on the Closing Date; (b) (i) cash equivalents, and (ii) any similar
short term Investments permitted by the Borrowers’ investment policies, as
amended from time to time, provided that any new investment policy (and any
material amendments to the current policy or any new policy, including the
current policy) has been approved in writing by Asahi in its reasonable
discretion; (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the Ordinary
Course of Business; (d) Investments consisting of loans to employees, officers
or directors relating to the purchase of equity securities of any Borrower
pursuant to employee stock purchase plans or agreements approved by the
applicable Borrower’s Board of Directors (or other

9



--------------------------------------------------------------------------------



 



    governing body), but the aggregate of all such loans outstanding may not
exceed $250,000 at any time; (e) Investments consisting of relocation loans or
advances to current or prospective employees in an amount not to exceed $200,000
in the aggregate at any time; (f) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the Ordinary Course of Business;
(g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business; provided that this subpart (g) shall not apply
to Investments of any Borrower in any of its Subsidiaries; (h) Investments
consisting of Deposit Accounts or Securities Accounts permitted under
Section 5.7; (i) Investments by any Borrower in any Borrower or Guarantor;
(j) Investments consisting of the acquisition of all or substantially all of the
capital stock of another Person or the formation of a new Subsidiary provided
that after giving effect to such acquisition, no Event of Default has occurred
and is continuing or would exist after giving effect to such acquisition, there
shall be no decrease in NxStage’s tangible net worth after giving effect to such
acquisition (as confirmed to Asahi pursuant to a written certificate from a
Responsible Officer of NxStage Medical), the aggregate amount of cash paid for
such acquisitions (together with all Permitted Acquisitions) shall not exceed
$5,000,000 per year or $10,000,000 in the aggregate and the NxStage shall have
complied with Section 5.5(b); and (k) other Investments in an amount not
exceeding $250,000 in the aggregate, at any time.   (58)   “Permitted Liens”
means: (a) deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA) pertaining to NxStage’s employees, if
any; (b) deposits or pledges of cash to secure bids, tenders, contracts (other
than contracts for the payment of money or the deferred purchase price of
property or services), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the Ordinary Course of Business;
(c) carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other
like Liens on Collateral arising in the Ordinary Course of Business with respect
to obligations which are not due, or which are being contested pursuant to a
Permitted Contest; (d) Liens on Collateral for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or the
subject of a Permitted Contest; (e) attachments, appeal bonds, judgments and
other similar Liens on Collateral, for sums not exceeding $250,000 in the
aggregate arising in connection with court proceedings; provided, however, that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) Liens and
encumbrances in favor of Asahi under the Financing Documents; (g) Liens on
assets to the extent existing on the Effective Date and set forth on
Schedule 5.2; (h) any Lien on any assets securing Debt permitted under subpart
(c) of the definition of Permitted Indebtedness, provided, however, that such
Lien attaches concurrently with or within twenty (20) days after the acquisition
thereof; (i) any immaterial real estate easement, right of way, restriction,
defect or irregularity in title; (j) Liens on cash in a segregated account in an
amount not to exceed $1,500,000 to secure Debt permitted pursuant to subpart
(j) of Permitted Indebtedness; and (k) Liens on assets other than Collateral
securing Debt permitted pursuant to subpart (k) of Permitted Indebtedness.

10



--------------------------------------------------------------------------------



 



(59)   “Person” means any natural person, corporation, limited liability
company, professional association, limited partnership, general partnership,
joint stock company, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, and any Governmental Authority.   (60)   “Responsible Officer”
means any of the Chief Executive Officer or Chief Financial Officer of NxStage
Medical.   (61)   “Restricted Distribution” means as to any Person (a) any
dividend or other distribution (whether in cash, securities or other property)
on any equity interest in such Person (except those payable solely in its equity
interests of the same class), (b) any payment on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person other than
NxStage Medical holding an equity interest in the Borrowers (other than
(A) payments of ordinary compensation consistent with past practices to
individuals, (B) directors fees, (C) the issuance of stock options or restricted
stock to employees and board members, and (D) advances and reimbursements to
employees or directors, all in the Ordinary Course of Business and consistent
with past practices), or (d) any lease or rental payments to an Affiliate or
Subsidiary of the Borrowers that is not a Borrower or a Guarantor, except
allocations or other payments at fair market value reasonably proportionate to
actual use.   (62)   “SEC” means the United States Securities and Exchange
Commission.   (63)   “Securities Account” means a “securities account” (as
defined in Article 9 of the UCC), an investment account, or other account in
which Investment Property or Securities are held or invested for credit to or
for the benefit of Borrowers.   (64)   “Security Document” means this Agreement
and any other agreement, document or instrument executed concurrently herewith
or at any time hereafter pursuant to which Asahi or any other Person either
(a) guaranties payment or performance of all or any portion of the Obligations,
and/or (b) provides, as security for all or any portion of the Obligations, a
Lien on any of its assets in favor of Asahi for its own benefit, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.   (65)   “Solvent” means, with respect to any Person, that such
Person (a) owns and will own assets the fair saleable value of which are
(i) greater than the total amount of its liabilities (including Contingent
Obligations) required to be classified upon a balance sheet as liabilities in
accordance with GAAP, and (ii) greater than the amount that will be required to
pay the probable liabilities of its then existing debts as they become absolute
and matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

11



--------------------------------------------------------------------------------



 



(66)   “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrowers.   (67)   “Taxes” has the meaning set forth in Section 2.5.   (68)  
“Technology Trademark and License Agreement” means that Technology and Trademark
License Agreement, dated as of the Effective Date, entered into by NxStage
Medical and Asahi, as the same may be amended, modified, or supplemented from
time to time.   (69)   “Term Loan” has the meaning set forth in Section 2.1(a).
  (70)   “UCC” means the Uniform Commercial Code of the State of New York or of
any other state the laws of which are required to be applied in connection with
the perfection of security interests in any Collateral.   (71)   “United States”
means the United States of America.   (72)   “Work-In-Process” means Inventory
that is not a product that is finished and approved by the Borrowers in
accordance with applicable Laws and the Borrowers’ normal business practices for
release and delivery to customers.   1.2   Accounting Terms and Determinations.
Accounting terms not defined in this Agreement shall be construed following
GAAP, and calculations and determinations must be made following GAAP, in each
case, applied on a basis consistent with the most recent audited financial
statements of the Borrowers delivered to Asahi prior to the Closing Date;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either the Borrowers or Asahi shall so request, Asahi
and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP.   1.3   Other Definitional Provisions. References in this Agreement to
“Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to
Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or

12



--------------------------------------------------------------------------------



 



    limited herein, references to any Person include the successors and assigns
of such Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto. As used in this Agreement, the meaning of the term
“material” or the phrase “in all material respects” is intended to refer to an
act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All Riders attached hereto are hereby incorporated herein
by this reference and made a part hereof. Headings and captions used in the
Financing Documents (including the Exhibits, Schedules and Annexes hereto and
thereto) are included for convenience of reference only and shall not be given
any substantive effect.

ARTICLE 2 — TERM LOAN

2.1   Term Loan.   (a)   Loan Amount. On the terms and subject to the conditions
set forth herein, Asahi agrees to make to NxStage Medical a term loan in an
original principal amount equal Forty Million Dollars ($40,000,000) (the “Term
Loan”). NxStage Medical shall have no right to reborrow any portion of the Term
Loan that is repaid or prepaid from time to time. The Term Loan shall be funded
on the Closing Date, and principal shall be due and payable on the Maturity
Date.   (b)   Repayment at Maturity; Optional Prepayments; Conversion.

  (A)   The Term Loan and any then unpaid interest thereon shall become due and
payable, and the Borrowers shall repay the Term Loan in full together with any
then unpaid interest thereon, on the Maturity Date in U.S. Dollars.     (B)  
Asahi may require, by delivering a written notice to NxStage Medical no more
than ninety (90) days and no less than sixty (60) days prior to the Maturity
Date, that all of (but not only a portion of) the principal and interest on the
Term Loan that is unpaid as of the Maturity Date be converted into shares of
NxStage Medical’s common stock, with the number of shares to be determined based
upon the average closing stock price of NxStage Medical’s common stock, as
reported on the Global NASDAQ Market during the thirty (30) Business Days
preceding the Maturity Date. Notwithstanding the foregoing, Asahi’s election to
be paid in NxStage Medical’s common stock shall under no circumstance result in
Asahi receiving more than 10% of the common shares of NxStage Medical’s common
stock outstanding as of the Maturity Date, provided that Asahi and NxStage may
mutually agree, each in its own sole discretion, to increase this 10% limitation
to an amount up to 20%.

13



--------------------------------------------------------------------------------



 



  (C)   NxStage Medical may from time to time, with at least two (2) Business
Days prior delivery to Asahi of an appropriately payment notification, prepay
the Term Loan in whole or in part.

(c)   Joint and Several Liability of the Borrowers. The obligations of the
Borrowers to repay the Term Loan shall be joint and several.   2.2   Interest
and Interest Calculation.   (a)   Interest. From and following the Closing Date,
the Term Loan shall bear interest at the rate of eight percent (8%) per annum on
the outstanding balance of the Term Loan, subject to any default rate pursuant
to Section 8.3. Fifty percent (50%) of all interest accruing on the Term Loan
shall be paid in arrears on the first (1st) day of each November and May,
beginning with November 1, 2009; with the remaining interest compounded at the
rate of eight percent (8%) annually, and due and payable on the Maturity Date.
Interest on all other Obligations shall be payable on demand.   (b)  
Computation of Interest. All interest shall be calculated on the basis of a
360-day year for the actual number of days elapsed. The date of funding of the
Term Loan shall be included in the calculation of interest. The date of payment
of the Term Loan shall be excluded from the calculation of interest.   2.3  
Note. The Term Loan shall be evidenced by a note executed by the Borrowers
(“Note”) in an original principal amount equal to Forty Million Dollars
($40,000,000).   2.4   Maximum Interest. In no event shall the interest charged
with respect to the Term Loan exceed the maximum amount permitted under the laws
of the Commonwealth of Massachusetts or of any other applicable jurisdiction.
Notwithstanding anything to the contrary herein or elsewhere, if at any time the
rate of interest payable with respect to the Term Loan (the “Stated Rate”) would
exceed the highest rate of interest permitted under any applicable law to be
charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the Stated Rate
is less than the Maximum Lawful Rate, the Borrowers shall, to the extent
permitted by law, continue to pay interest at the Maximum Lawful Rate until such
time as the total interest received is equal to the total interest which would
have been received had the Stated Rate been (but for the operation of this
provision) the interest rate payable. Thereafter, the interest rate payable
shall be the Stated Rate unless and until the Stated Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply. In no
event shall the total interest received by the Asahi exceed the amount which it
could lawfully have received had the interest been calculated for the full term
hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence, the
Asahi has received interest hereunder in excess of the Maximum Lawful Rate, such
excess amount shall be applied to the reduction of the principal balance of the
Term Loan, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrowers. In computing interest payable
with reference to the Maximum Lawful Rate applicable to

14



--------------------------------------------------------------------------------



 



    Asahi, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.   2.5   Taxes; Capital Adequacy. All payments of principal
and interest on the Term Loan and all other amounts payable hereunder shall be
made free and clear of and without deduction for any present or future income,
excise, stamp, documentary, payroll, employment, property or franchise taxes and
other taxes, fees, duties, levies, assessments, withholdings or other charges of
any nature whatsoever (including interest and penalties thereon) imposed by any
taxing authority, excluding taxes imposed on or measured by Asahi’s net income
by the jurisdictions under which Asahi is organized or conducts business and
excluding any taxes arising as a consequence of Asahi not being a United States
person (all non-excluded items being called “Taxes”). (a) If any withholding or
deduction from any payment to be made by any Borrower hereunder is required in
respect of any Taxes pursuant to any applicable Law, then such Borrower will:
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to Asahi an official receipt or
other documentation reasonably satisfactory to Asahi evidencing such payment to
such authority; and (iii) pay to Asahi such additional amount or amounts as is
necessary to ensure that the net amount actually received by Asahi will equal
the full amount Asahi would have received had no such withholding or deduction
been required. (b) If any Taxes are directly asserted against Asahi with respect
to any payment received by Asahi hereunder, Asahi may pay such Taxes and NxStage
Medical will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
Asahi after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount Asahi would have received had such Taxes not been
asserted so long as such amounts have accrued on or after the day which is one
hundred eighty (180) days prior to the date on which Asahi first made written
demand therefor. (c) If any withholding or deduction from any payment to be made
by any Borrower hereunder is required in respect of any taxes other than Taxes
pursuant to any applicable Law, then such Borrower will: (i) pay directly to the
relevant authority the full amount required to be so withheld or deducted;
(ii) promptly forward to Asahi an official receipt or other documentation
reasonably satisfactory to Asahi evidencing such payment to such authority; and
(iii) pay to Asahi the payment less the full amount required to be so withheld
or deducted and paid to the relevant authority .

ARTICLE 3 — REPRESENTATIONS AND WARRANTIES

    To induce Asahi to enter into this Agreement and to make the Term Loan and
other credit accommodations contemplated hereby, each of the Borrowers hereby
represents and warrants to Asahi that:   3.1   Existence and Power. Each
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, has the same legal name as it appears in such Borrower’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary in the operation of its business as presently conducted, except where
the failure to have such powers or Permits

15



--------------------------------------------------------------------------------



 



    could not reasonably be expected to have a Material Adverse Effect. Each
Borrower is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.1, each Borrower, over the five (5) year
period preceding the Closing Date, (a) has not had any name other than its
current name, or (b) was not incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.   3.2   Organization and Governmental Authorization; No
Contravention; Binding Effect. The execution, delivery and performance by each
Borrower of the Financing Documents to which it is a party are within its
powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any Governmental Authority and do not violate, conflict with or
cause a breach or a default under (a) any Law applicable to such Borrower or any
of the Organizational Documents of such Borrower, or (b) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (b), reasonably be expected
to have a Material Adverse Effect. This Agreement and each of the other
Financing Documents to which each Borrower is a party constitutes a valid and
binding agreement or instrument of such Borrower, enforceable against such
Borrower in accordance with its respective terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to the enforcement of creditors’ rights generally and by general equitable
principles.   3.3   Capitalization. The authorized equity securities of each
Borrower as of the Closing Date, including all preemptive or other outstanding
rights, options, warrants, conversion rights or similar agreements or
understandings, are as set forth on Schedule 3.3.   3.4   Financial Information;
Solvency. All information delivered to Asahi and pertaining to the financial
condition of the Borrowers fairly presents in all material respects, when
considered together, the financial position of the Borrowers as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures). As of
March 31, 2009, there has been no material adverse change in the business,
operations, properties or financial condition of the Borrowers. The Borrowers,
considered as a whole, are Solvent.   3.5   Anti-Terrorism Laws. No Borrower,
nor its Affiliates, nor any of their respective agents acting or benefiting in
any capacity in connection with the transactions contemplated by this Agreement
(i) is in violation of any Anti-Terrorism Law, (ii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (iii) is a Blocked Person. No Borrower, nor its
Affiliates, nor agents acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.

16



--------------------------------------------------------------------------------



 



3.6   Interest Rate. The rate of interest paid under the Note and the method and
manner of the calculation thereof do not violate any usury or other law or
applicable Laws, any of the Organizational Documents or any of the Financing
Documents.   3.7   Taxes. All material Federal, state and local tax returns,
reports and statements (including all such with respect to employee income tax
withholding, social security and unemployment taxes) required to be filed by or
on behalf of each Borrower have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed for all periods for which returns were due and, except
to the extent subject to a Permitted Contest, all material taxes (including real
property taxes, employee income tax withholding, social security and
unemployment taxes) and other charges shown to be due and payable in respect
thereof have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof (and,
with respect to any employee income tax withholding, social security and
unemployment taxes not yet due, adequate provision for the payment thereof has
been made). Except to the extent subject to a Permitted Contest, all state and
local sales and use Taxes required to be paid by the Borrowers have been paid.  
3.8   Litigation. There is no litigation or governmental proceeding pending or
threatened in writing against any Borrower which could reasonably be expected to
have a Material Adverse Effect or which challenges the validity and
enforceability of the Financing Documents.   3.9   Ownership of Property. Each
Borrower is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all material
properties and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such
Borrower, except where such failure would not reasonably be expected to have a
Material Adverse Effect.   3.10   No Default. No Event of Default, or to the
Borrowers’ knowledge, Default, has occurred and is continuing No Borrower is in
breach or default under or with respect to any contract, agreement, lease or
other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.   3.11   Labor Matters. As of the Closing Date, there
are no strikes or other labor disputes pending or, to the Borrowers’ knowledge,
threatened against the Borrowers. Hours worked and payments made to the
employees of the Borrowers have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters other than
violations that are both unintentional and immaterial. All payments due from the
Borrowers, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may be,
except for the unintentional failure to make immaterial payments. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.

17



--------------------------------------------------------------------------------



 



3.12   Regulated Entities. No Borrower is an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company,” all within the meaning of the Investment Company Act of 1940.   3.13  
Margin Regulations. None of the proceeds from the Term Loan have been or will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” (as defined in Regulation U of the Federal Reserve Board), for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any “margin stock” or for any other purpose which
might cause the Term Loan to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board.   3.14   Compliance with
Laws. The Borrowers are in compliance with the requirements of all applicable
Laws, except for such noncompliance which could not reasonably be expected to
have a Material Adverse Effect.   3.15   Compliance with ERISA.   (a)   Each
ERISA Employee Benefit Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Employee Benefit Plan satisfy, the applicable
requirements of ERISA and the Code in all material respects. Each ERISA Employee
Benefit Plan which is intended to be qualified under Section 401(a) of the Code
is so qualified, and the United States Internal Revenue Service has issued a
favorable determination letter with respect to each such ERISA Employee Benefit
Plan which may be relied on currently. The Borrowers currently have no material
liability for any excise tax under any of Sections 4971 through 5000 of the
Code.   (b)   During the thirty-six (36) month period prior to the Closing Date,
(i) no steps have been taken to terminate any Pension Plan and (ii) no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which could result
in the incurrence by the Borrowers of any material liability, fine or penalty.
The Borrowers have not incurred liability to the PBGC (other than for current
premiums) with respect to any employee Pension Plan. All contributions (if any)
have been made on a timely basis to any Multiemployer Plan that are required to
be made by the Borrowers or any other member of the Controlled Group under the
terms of the plan or of any collective bargaining agreement or by applicable
Law; the Borrowers nor any member of the Controlled Group has withdrawn or
partially withdrawn from any Multiemployer Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan, and the Borrowers nor any
member of the Controlled Group has received any notice that any Multiemployer
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent. The Borrowers are not participants in any
Multiemployer Plan.

18



--------------------------------------------------------------------------------



 



3.16   Compliance with Environmental Requirements; No Hazardous Materials.   (a)
  No notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to the Borrowers’
knowledge, threatened to or against the Borrowers real or personal property (now
owned or leased or previously owned or leased) by any Governmental Authority or
other Person with respect to any (i) alleged violation by the Borrowers of any
Environmental Law, (ii) alleged failure by the Borrowers to have any Permits
under any Environmental Law or relating to any Hazardous Materials required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials in each case where the notice, notification, demand, request
for information, citation, summons, complaint or order could be reasonably
expected to have a Materially Adverse Effect;   (b)   No property now owned or
leased by the Borrowers and, to the knowledge of each Borrower, no such property
previously owned or leased by the Borrowers, on which the Borrowers have
generated, stored or disposed of or to which the Borrowers have, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to the Borrowers’ knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of federal, state
or local enforcement actions or other investigations which may lead to claims
against the Borrowers for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

ARTICLE 4 — AFFIRMATIVE COVENANTS

    The Borrowers agree that, so long as any principal or interest on account of
the Term Loan remains outstanding:   4.1   Financial Statements and Other
Reports. The Borrowers will deliver to Asahi: (1) as soon as available, but no
later than the period then allowed for fiscal quarterly reporting to the SEC per
SEC Regulation S-K, a company prepared consolidated balance sheet, cash flow and
income statement covering the Borrowers’ consolidated operations during the
period, prepared under GAAP, consistently applied, certified by a Responsible
Officer and in a form reasonably acceptable to Asahi; (2) as soon as available,
but no later than the period then allowed for fiscal annual reporting to the SEC
per SEC Regulation S-K after the last day of the Borrowers’ fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an opinion on the financial statements from Ernst & Young or
another independent certified public accounting firm acceptable to Asahi in its
reasonable discretion; (3) within five (5) days of delivery or filing thereof,
copies of all statements, reports and notices made available to the Borrowers’
security holders and copies of all reports and other filings made by the
Borrowers with any stock exchange on which any securities of the Borrowers are
traded and/or the SEC; and (4) within five (5) days of NxStage Medical receiving
approval from its Board of Directors thereof, copies of any Board approved
budgets or operating plans for NxStage Medical.

19



--------------------------------------------------------------------------------



 



    Documents required to be delivered pursuant to this Section 4.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Borrowers post such documents, or
provide a link thereto on NxStage Medical’s website on the Internet at NxStage
Medical’s website address of www.nxstage.com (or such other website address as
the Borrowers may provide to Asahi in writing from time to time); provided, that
to the extent Asahi is otherwise unable to receive any such electronically
delivered documents, the Borrowers shall, upon request by Asahi, deliver paper
copies of such documents to Asahi until a written request to cease delivering
paper copies is given by Asahi.   4.2   Payment and Performance of Liabilities
and Obligations. The Borrowers will: (a) pay and discharge at or prior to
maturity, all of its respective obligations and liabilities, including all tax
liabilities of all kind, except for such obligations and/or liabilities (i) that
may be the subject of a Permitted Contest, or (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect; (b) maintain in accordance with GAAP, appropriate reserves for
the accrual of all of their respective obligations and liabilities, including
all tax liabilities of all kind; and (c) not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any Material Contract
or any other lease, commitment, contract, instrument or obligation to which it
is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect.   4.3   Maintenance of Existence; Property; Insurance.   (a)  
Each of the Borrowers will preserve, renew and keep in full force and effect and
in good standing (i) its existence and (ii) its rights, privileges and
franchises necessary in the normal conduct of business.   (b)   Each of the
Borrowers will at all times be the lawful owner of, have good and marketable
title to and be in lawful possession of, or have valid leasehold interests in,
all material properties and other assets (real or personal, tangible, intangible
or mixed) purported or reported to be owned or leased (as the case may be) by
such Person that are necessary in the normal course of business. Each of the
Borrowers will keep all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.   (c)  
NxStage Medical will, and will cause each of the Borrowers to, maintain (i) all
insurance described on Schedule 4.3, upon the terms and with the coverages and
rights in favor of Asahi as described in Schedule 4.3, and (ii) such other
insurance coverage in such amounts and with respect to such risks as may be
available at commercially reasonable rates and as may be customary in such
Borrower’s business and industry and that Asahi may reasonably from time to time
request, provided, however, that, in no event shall such insurance be in amounts
or with coverage less than, or with carriers with qualifications materially
inferior to, any of the insurance or carriers in existence as of the Closing
Date. All such insurance shall be provided by insurers having an A.M. Best
policyholders rating reasonably acceptable to Asahi. The Borrowers will deliver
to Asahi (i) at least 30 days prior to expiration of any policy of insurance,
evidence of renewal of such insurance upon

20



--------------------------------------------------------------------------------



 



    the terms and conditions herein required, (ii) upon the request of Asahi
from time to time full information as to the insurance carried, and (iii) within
five (5) days of receipt of notice from any insurer, a copy of any notice of
cancellation, nonrenewal or material change in coverage from that existing on
the date of this Agreement, and (iv) forthwith, notice of any cancellation or
nonrenewal of coverage by the Borrowers. In the event any Borrower (i) fails to
maintain the insurance coverage required by this Agreement, or (ii) fails to
provide Asahi with evidence of the insurance coverage required by this Agreement
and such failure to provide evidence continues for five (5) Business Days, Asahi
may (but shall have no obligation to) purchase insurance at the Borrower’s
expense to protect Asahi’s interests in the Collateral and to protect Asahi from
liability claims relating to the Borrowers’ operations, and the costs and
expenses of Asahi in obtaining and paying the premiums on any such insurance
shall constitute part of the Obligations for which the Borrowers are liable
hereunder and which are secured by the Collateral. In the event that the
Borrowers shall at any time receive any insurance proceeds under any property or
casualty insurance maintained by the Borrowers in connection with any casualty
event involving the Collateral (other than any Field Equipment or any product
inventories), if the Borrowers does not use such insurance proceeds to replace
or repair any affected property, NxStage Medical shall turn over and deliver to
Asahi any and all such proceeds in the form received together with any necessary
endorsement thereto.   4.4   Compliance with Laws and Contracts. Each of the
Borrowers will comply with the requirements of all applicable Laws and all
Material Contracts, except to the extent that failure to so comply could not
reasonably be expected to have a Material Adverse Effect. The closing on and
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination under any Material Contract in favor of
any party to such Material Contract.   4.5   Inspection of Property, Books and
Records. The Borrowers will permit, at the sole cost of the Borrowers (subject
to Section 10.11(c))), Asahi to examine and make abstracts or copies from any of
their respective books and records, to visit and inspect Borrowers’ facilities,
to conduct a collateral audit and analysis of their respective operations and
the Collateral, and to discuss their respective finances and accounts with their
respective officers, provided that such examinations, visits, inspections,
audits, and discussions shall be limited to matters directly affecting the
repayment of the Term Loan and shall be conducted at times and in manners
reasonably acceptable to the Borrowers and Asahi (it being understood that no
notice shall be required for Asahi to visit the Borrowers’ facilities during the
existence and continuance of any Event of Default) . Notwithstanding any other
provision of this Agreement to the contrary, Asahi shall not be entitled to
review or receive any information that could reasonably expose the Borrowers or
Asahi to any antitrust or similar law or that the Borrowers reasonably determine
would provide Asahi with a competitive advantage over NxStage.   4.6   Use of
Proceeds. No portion of the proceeds of the Term Loan will be used for family,
personal, agricultural or household use.   4.7   Notices of Certain Events.

21



--------------------------------------------------------------------------------



 



    The Borrowers will give prompt written notice to Asahi (a) of any litigation
or governmental proceedings pending or threatened (in writing) against any
Borrower which would reasonably be expected to have a Material Adverse Effect
with respect to the Borrowers or which challenges the validity or enforceability
of any Financing Document, (b) upon any Borrower becoming aware of the existence
of any Default or Event of Default, (c) if any Borrower is in breach or default
under or with respect to any Material Contract or any other contract, agreement,
lease or other instrument to which it is a party or by which its property is
bound or affected, which breach or default could reasonably be expected to have
a Material Adverse Effect, (d) any strikes or other labor disputes pending
against any Borrower, and (e) if any Borrower has actual knowledge of any
infringement or claim of infringement by any other Person with respect to any
Intellectual Property rights of any Borrower that could reasonably be expected
to have a Material Adverse Effect, or if there is any written claim by any other
Person that any Borrower in the conduct of its business is infringing on the
Intellectual Property Rights of others that could reasonably be expected to have
a Material Adverse Effect. The Borrowers represents and warrants that
Schedule 4.7 sets forth a complete list of all matters existing as of the
Closing Date for which notice would be required under this Section 4.7 and all
litigation or governmental proceedings pending or threatened (in writing)
against the Borrowers as of the Closing Date. Without limiting the generality of
the foregoing, the Borrowers will give prompt written notice to Asahi (f) of the
issuance of any notice, notification, demand, request for information, citation,
summons, complaint or order, filing of any complaint, assessment of any penalty
or initiation or initiation or threat to initiate any investigation or review,
in each such case whether by any Governmental Authority or other Person, with
respect to any (i) alleged violation by the Borrowers of any applicable
Environmental Law, (ii) alleged failure by the Borrowers to have any Permits
relating to or granted under any applicable Environmental Law required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, except where the failure to have such Permits relating to or
granted under any Environmental Law could not reasonably be expected to have a
Material Adverse Effect, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials by the Borrowers, or
(iv) release of Hazardous Materials by the Borrowers; (g) if any property now
owned or leased by NxStage or, to the knowledge of the Borrowers, any property
previously owned or leased by the Borrowers, to which the Borrowers has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, becomes listed or, to the Borrower’s knowledge, becomes
proposed for listing, on the National Priorities List promulgated pursuant to
CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list or becomes
the subject of Federal, state or local enforcement actions or, to the knowledge
of the Borrowers, other investigations which may lead to claims against the
Borrowers for clean-up costs, remedial work, damage to natural resources or
personal injury claims, including, without limitation, claims under CERCLA. For
purposes of this Section 4.7(g), the Borrowers shall be deemed to include any
business or business entity (including a corporation) that is, in whole or in
part, a predecessor of the Borrowers to the extent the Borrowers could
reasonably be expected to incur liability in connection therewith.   4.8  
Intellectual Property. Each of the Borrowers owns and shall own, is and will be
licensed to use or otherwise has and will have the right to use, all
Intellectual Property that is

22



--------------------------------------------------------------------------------



 



    necessary to its business and operations. Each of the Borrowers shall, to
the extent it determines, in the exercise of its reasonable business judgment,
that it is prudent to do the following: (a) protect, defend and maintain the
validity and enforceability of its Intellectual Property; and (b) not allow any
Intellectual Property necessary to such Borrower’s business to be abandoned,
forfeited or dedicated to the public without Asahi’s written consent. Upon
Asahi’s request, NxStage Medical agrees to provide Asahi a list of all issued
patents and published patent applications owned by NxStage Medical or any of its
Subsidiaries.   4.9   Hazardous Materials; Remediation. If any release or
disposal of Hazardous Materials shall occur or shall have occurred on any real
property or any other assets of any Borrower, the Borrowers will cause, or
direct the applicable Subsidiary to cause, the prompt containment and removal of
such Hazardous Materials and the remediation of such real property or other
assets as is necessary to comply with all applicable Environmental Laws and to
preserve the value of such real property or other assets unless failure to do so
would not have a Materially Adverse Effect. Without limiting the generality of
the foregoing, the Borrowers shall materially comply with each applicable
Environmental Law requiring the performance at any real property by the
Borrowers of activities in response to the release or threatened release of a
Hazardous Material.   4.10   The Borrower shall from time to time provide to
Asahi such information in regards to this Agreement as Asahi may reasonably
request, whether under Section 5.8 or otherwise, as specified under this
Agreement.

ARTICLE 5 — NEGATIVE COVENANTS

    Each of the Borrowers agrees that, so long as principal or interest on
account of the Term Loan remains outstanding:   5.1   Debt; Contingent
Obligations. The Borrowers will not, directly or indirectly, create, incur,
assume, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Debt, except for Permitted Indebtedness. The Borrowers will
not, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.   5.2  
Liens. The Borrowers will not, directly or indirectly, create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except for
Permitted Liens.   5.3   Restricted Distributions. The Borrowers will not,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Distribution, except for Permitted Distributions.   5.4  
Consolidations, Mergers and Sales of Assets. No Borrower will, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person,
other than pursuant to a Permitted Acquisition, or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions.   5.5   Purchase of
Assets, Investments; New Subsidiaries.

23



--------------------------------------------------------------------------------



 



    No Borrower will, directly or indirectly, without the prior written consent
of Asahi, (a) acquire or enter into any agreement to acquire any assets other
than in the Ordinary Course of Business or Permitted Acquisitions; (b) engage or
enter into any agreement to engage in any joint venture or partnership with any
other Person except in the Ordinary Course of Business if not otherwise
prohibited hereunder; or (c) form, acquire or own or enter into any agreement to
form, acquire or own any Investment in any Person, including any new Subsidiary,
other than pursuant to Permitted Investments or Permitted Acquisitions (in which
case (i) such new Subsidiary shall, if it is a U.S. entity, become a Borrower
hereunder by executing an accession hereto and to any other applicable Financing
Documents, (ii) such new Subsidiary shall, if it is a non-U.S. entity, become a
Guarantor hereunder by executing an accession hereto and to any other applicable
Financing Documents, and (iii) the owner of the equity in such Subsidiary shall
pledge such equity to Asahi as Collateral.   5.6   Conduct of Business. No
Borrower will, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and businesses reasonably
related thereto.   5.7   Deposit Accounts and Securities Accounts. No Borrower
will, directly or indirectly, establish any new Deposit Account or Securities
Account without prior written notice to Asahi except for (i) accounts used
exclusively for payroll or other employment or tax related payments,
(ii) accounts holding cash collateral for letters of credit contemplated by the
definition of Permitted Liens, and (iii) other accounts holding no more than
$1,000,000 in the aggregate, of cash, Investment Property, Securities or other
assets.   5.8   Compliance with Anti-Terrorism Laws. Asahi hereby notifies the
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, Asahi may be
required from time to time to obtain, verify and record certain information and
documentation that identifies the Borrowers and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Asahi to identify such party in
accordance with Anti-Terrorism Laws. The Borrowers will not knowingly enter into
any Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists. The Borrowers shall immediately notify Asahi if any Borrower has
knowledge that any Borrower becomes a Blocked Person or becomes listed on the
OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. The Borrowers will not,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
  5.9   Specified Contracts. Medisystems will not amend, modify, waive, or
terminate any material term of the DSU License Agreement.

24



--------------------------------------------------------------------------------



 



ARTICLE 6 — CONDITIONS

6.1   Conditions to Effective of this Agreement. This Agreement shall become
effective on the Effective Date, subject to the execution hereof by all of the
Parties.   6.2   Conditions to Closing. The obligation of Asahi to make the Term
Loan shall be subject to the satisfaction of the “break of escrow” conditions
set forth in the Escrow Agreement.

ARTICLE 7 — SECURITY AGREEMENT

7.1   Generally. As security for the payment and performance of the Obligations,
and without limiting any other grant of a Lien and security interest in any
Security Document, each Borrower hereby grants and pledges to Asahi, for the
benefit of Asahi, a continuing first priority and sole Lien on and security
interest in, upon, and to the personal property set forth on Schedule 7.1
attached hereto and made a part hereof.   7.2   Representations and Warranties
and Covenants Relating to Collateral.   (a)   The Borrowers shall not take any
of the following actions or make any of the following changes unless the
Borrowers have given at least thirty (30) days prior written notice to Asahi of
the Borrowers’ intention to take any such action and have executed any and all
documents, instruments and agreements and taken any other actions which Asahi
may reasonably request after receiving such written notice in order to protect
and preserve the Liens, rights and remedies of Asahi with respect to the
Collateral: (i) change the legal name or organizational identification number of
any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or allow any Borrower to designate any jurisdiction as an additional
jurisdiction of incorporation for such Borrower, or change the type of entity
that it is, or (iii) change its chief executive office, principal place of
business, or the location of its records concerning the Collateral or move any
Collateral to or place any Collateral on any location that is not then listed on
the Schedules and/or establish any business location at any location that is not
then listed on the Schedules.   (b)   No Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of NxStage’s
agents or processors without prior written notice to Asahi and the receipt by
Asahi, if Asahi has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) reasonably satisfactory to Asahi prior to
the commencement of such possession or control. NxStage shall, upon the request
of Asahi, notify any such warehouse, consignee, bailee, agent or processor of
the security interests and Liens in favor of Asahi created pursuant to this
Agreement and the Security Documents, instruct such Person to hold all such
Collateral for Asahi’s account subject to Asahi’s instructions (or, in the case
of any Permitted Lien on such Collateral, subject to the instructions of the
holder of such Permitted Lien in accordance with any intercreditor agreement or
subordination agreement executed by Asahi and the holder of such Permitted Lien)
and shall obtain an acknowledgement from such Person that such Person holds the
Collateral for Asahi’s benefit (and, in the case of any Permitted Lien on such
Collateral, for

25



--------------------------------------------------------------------------------



 



    the benefit of the holder of such Permitted Lien in accordance with any
intercreditor agreement or subordination agreement executed by Asahi and the
holder of such Permitted Lien).   (c)   Each Borrower hereby authorizes Asahi to
file without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Asahi as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the collateral
covered thereby as all or any part of the Collateral under the Financing
Documents, in such jurisdictions as Asahi from time to time determines are
appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Asahi to perfect, preserve or protect the Liens,
rights and remedies of Asahi and Lenders with respect to the Collateral.   (d)  
The Borrowers shall furnish to Asahi from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Asahi may
reasonably request from time to time.   (e)   Upon request of Asahi, the
Borrowers shall promptly deliver to Asahi any and all certificates of title,
applications for title or similar evidence of ownership of all tangible property
for which certificates of title are issued.   (f)   Upon request of Asahi, the
Borrowers shall promptly deliver to Asahi any and all certificates of title,
applications for title or similar evidence of ownership of all such tangible
Personal Property and shall cause Asahi to be named as lienholder on any such
certificates of title or other evidence of ownership. The Borrowers shall not
permit any such tangible Personal Property to become Fixtures to real estate
unless such real estate is subject to a Lien in favor of Asahi.   7.3   UCC
Remedies.   (a)   Upon the occurrence of and during the continuance of an Event
of Default under this Agreement or the other Financing Documents, Asahi may
commence the exercise of rights and remedies against the Borrowers and the
Collateral for its benefit. Asahi shall so commence such exercise of rights and
remedies, in addition to all other rights, options, and remedies granted to
Asahi under this Agreement or at law or in equity, may exercise, either directly
or through one or more assignees or designees, all rights and remedies granted
to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

  (i)   The right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;     (ii)   The right
to (by its own means or with judicial assistance) enter any of the Borrowers’
premises and take possession of the Collateral, or render it unusable, or to
render it usable or saleable, or dispose of the Collateral on such premises in
compliance with subsection (iii) below and to take possession of the Borrowers’
original books and records, to obtain access to the Borrowers’ data processing
equipment, computer hardware and software relating to the Collateral and to use
all

26



--------------------------------------------------------------------------------



 



      of the foregoing and the information contained therein in any manner Asahi
deems appropriate, without any liability for rent, storage, utilities, or other
sums, and the Borrowers shall not resist or interfere with such action (if the
Borrowers’ books and records are prepared or maintained by an accounting
service, contractor or other third party agent, the Borrowers hereby irrevocably
authorize such service, contractor or other agent, upon notice by Asahi to such
Person that an Event of Default has occurred and is continuing, to deliver to
Asahi or its designees such books and records, and to follow Asahi’s
instructions with respect to further services to be rendered); and     (iii)  
The right to require the Borrowers at the Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Asahi at any place
designated by Asahi.

(b)   The Borrowers agree that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Asahi without
prior notice to the Borrowers. At any sale or disposition of Collateral in an
exercise of rights and remedies, Asahi may (to the extent permitted by
applicable law) purchase all or any part of the Collateral, free from any right
of redemption by the Borrowers, which right is hereby waived and released. Each
of the Borrowers covenants and agrees not to interfere with or impose any
obstacle to Asahi’s exercise of its rights and remedies with respect to the
Collateral. Asahi shall have no obligation to clean-up or otherwise prepare the
Collateral for sale. Asahi may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral. Asahi may sell the Collateral without giving any
warranties as to the Collateral. Asahi may specifically disclaim any warranties
of title or the like. This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral. If Asahi sells any
of the Collateral upon credit, the Borrowers will be credited only with payments
actually made by the purchaser, received by Asahi and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Asahi may resell the Collateral in an exercise of rights and
remedies and the Borrowers shall be credited with the proceeds of the sale. The
Borrowers shall remain liable for any deficiency if the proceeds of any such
sale or disposition of the Collateral are insufficient to pay all Obligations.  
(c)   Without restricting the generality of the foregoing and for the purposes
aforesaid, each of the Borrowers hereby appoints and constitutes Asahi its
lawful attorney-in-fact with full power of substitution in the Collateral, to
pay, settle or compromise all existing bills and claims, which may be Liens or
security interests, or to avoid such bills and claims becoming Liens against the
Collateral; to execute all applications and certificates in the name of such
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral; and to do any and every act which such Borrower might do in
its own behalf; it being understood and agreed that this power of attorney shall
be a power coupled with an interest and cannot be revoked.

27



--------------------------------------------------------------------------------



 



(d)   Asahi is hereby granted an irrevocable, non-exclusive, royalty-free
license or other right to use, without charge, NxStage’s labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral upon the
occurance and during the continuance of an Event of Default, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Asahi’s exercise of its rights under this Article, NxStage’s
rights under all licenses and all franchise agreements inure to Asahi’s benefit.

ARTICLE 8 — EVENTS OF DEFAULT

8.1   Events of Default.       For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:   (a)   the Borrowers shall fail to pay when due any principal,
interest, premium or fee under any Financing Document or any other amount
payable under any Financing Document, in each case within three (3) Business
Days after any such principal, interest or fee becomes due;   (b)   the
Borrowers default in the performance of or compliance with any term contained in
this Agreement or in any other Financing Document and such default is not
remedied by the Borrowers or waived by Asahi within thirty (30) days after the
earlier of the date on which (x) the Borrowers have actual knowledge of such
default, or (y) the Borrowers receive notice thereof from Asahi;   (c)   any
representation, warranty, certification or statement made by the Borrowers in
any Financing Document or in any certificate, financial statement or other
document delivered pursuant to any Financing Document is incorrect in any
respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);   (d)   any Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its obligations to any
other borrowing or guarantee as they become due, or shall take any corporate
action to authorize any of the foregoing;   (e)   an involuntary case or other
proceeding shall be commenced against any Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain

28



--------------------------------------------------------------------------------



 



    undismissed and unstayed for a period of forty-five (45) days; or an order
for relief shall be entered against any Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations.   (f)   one or more judgments or orders for the payment of
money (not paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) aggregating in excess of $1,000,000 shall be rendered
against any or all of the Borrowers and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders, or
(ii) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect; or   (g)   any Lien created
by any of the Security Documents shall at any time fail to constitute a valid
and perfected Lien on all of the Collateral purported to be encumbered thereby
(unless otherwise expressly permitted hereunder or affecting only an immaterial
portion of the Collateral), subject to no prior or equal Lien except Permitted
Liens, or any of the Borrowers shall so assert.   (h)   the occurance of any
fact, event or circumstance that has resulted in a Material Adverse Effect. All
cure periods provided for in this Section 8.1 shall run concurrently with any
cure period provided for in any applicable Financing Documents under which the
default occurred.   8.2   Acceleration and Suspension. Upon the occurrence and
during the continuance of an Event of Default, Asahi may, by notice to the
Borrowers, declare the Obligations to be, and the Obligations shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
the Borrowers will pay the same; provided, however, that in the case of any of
the Events of Default specified in Section 8.1 (d) or 8.1 (e) above, with any
notice to any Borrower or any other act by Asahi, all of the Obligations shall
become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and the Borrowers will pay the same. Asahi may require, by
delivering a written notice to the Borrowers following any acceleration pursuant
to this Section 8.2, that all of (but not only a portion of) the Term Loan
unpaid as of such date be converted into shares of NxStage Medical’s common
stock, with the number of shares to be determined based upon the average closing
stock price of NxStage Medical’s common stock, as reported on the Global NASDAQ
Market during the thirty (30) Business Days preceding the date of such notice.
Notwithstanding the foregoing, Asahi’s election to be paid in NxStage Medical’s
common stock shall under no circumstance result in Asahi receiving more than 10%
of the common shares of NxStage Medical’s common stock outstanding as of the
Maturity Date, provided that Asahi and NxStage may mutually agree, each in its
own sole discretion, to increase this 10% limitation to an amount up to 20%.

29



--------------------------------------------------------------------------------



 



8.3   Default Rate of Interest. After the occurrence of an Event of Default and
for so long as it continues, the Term Loans and other Obligations then
outstanding shall automatically bear interest at the rate of thirteen percent
(13%) per annum rather than, and in lieu of, the rate of eight percent (8%) per
annum set forth in Section 2.2   8.4   Setoff Rights. During the continuance of
any Event of Default, Asahi is hereby authorized by the Borrowers at any time or
from time to time, with reasonably prompt subsequent notice to the Borrowers
(any prior or contemporaneous notice being hereby expressly waived) to set off
and to appropriate and to apply any and all (a) balances held by such Asahi or
any of such Asahi ’s Affiliates at any of its offices for the account of the
Borrowers (regardless of whether such balances are then due to the Borrowers),
and (b) other property at any time held or owing by Asahi to or for the credit
or for the account of the Borrowers, against and on account of any of the
Obligations. The Borrowers agree, to the fullest extent permitted by law, that
Asahi and any of Asahi’s Affiliates may exercise its right to set off with
respect to the Obligations as provided in this Section.   8.5.   Waivers and
Remedies.   (a)   Each of the Borrowers, for itself and all its successors and
assigns, (i) agrees that its liability shall not be in any manner affected by
any acquiescence in non-compliance, indulgence, extension of time, renewal,
waiver, or modification made, granted or consented to by Asahi; (ii) consents to
any indulgences and all extensions of time, renewals, waivers, or modifications
that may be granted by Asahi with respect to the payment or other provisions of
the Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to the Borrowers and without
affecting its liability hereunder; (iii) agrees that its liability shall be
unconditional and without regard to the liability of Asahi for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.   (b)   Any delay or forbearance by Asahi in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the Maturity Date of the
Term Loan, shall not be a waiver of or preclude the exercise of any right or
remedy nor shall it serve as a reinstatement of the Term Loan or a waiver of
such right of acceleration or the right to insist upon strict compliance of the
terms of the Financing Documents. Asahi’s acceptance of payment of any sum
secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Asahi’s right to either require prompt payment when due
of all other sums so secured or to declare a default for failure to make prompt
payment.   (c)   Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each of the Borrowers agrees that if
an Event of Default is continuing (i) Asahi shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Asahi shall remain in full force and
effect until Asahi has exhausted all remedies against the Collateral

30



--------------------------------------------------------------------------------



 



    and any other properties owned by the Borrowers and the Financing Documents
and other security instruments or agreements securing the Term Loan have been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Borrowers’ obligations under the Financing Documents.   (d)   Asahi shall have
the right from time to time to partially foreclose upon any Collateral in any
manner and for any amounts secured by the Financing Documents then due and
payable. Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

ARTICLE 9 — GUARANTEE

9.1   Irrevocable Guarantee.   (a)   Each of the Guarantors hereby, jointly and
severally, unconditionally, and irrevocably guarantees, to Asahi and its
successors and assigns, irrespective of the validity and enforceability of the
other provisions of this Agreement or any other Financing Document: (x) the due
and punctual payment of the Obligations when and as the same shall become due
and payable, whether at maturity, by acceleration, or otherwise, (the “Guarantee
Obligations”).   (b)   Each of the Guarantors hereby agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity, or
enforceability of the Obligations against the Borrowers, the absence of any
action to enforce the same, any waiver or consent by Asahi with respect to any
provisions hereof or thereof, any release of any other Guarantor, or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a Guarantor. Each of the Guarantors hereby waives the benefit of
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of any of the Borrowers, any right to require
a proceeding first against the Borrowers, protest, notice, and all demands
whatsoever, and covenants that its Guarantee Obligations shall not be discharged
except by complete performance of the Obligations. The guarantee hereunder by
each Guarantor is a guarantee of payment and not of collection.   (c)   The
guarantee of a Guarantor hereunder will be released only upon repayment in full
of all principal and interest on the Term Loans. The Guarantors may not assign
their obligations hereunder to any other Person, provided that the Guarantee
Obligations shall be binding upon all successors and assigns of the Guarantors.

ARTICLE 10 — MISCELLANEOUS

10.1   Notices.   (a)   All notices, requests and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to such party at
its address, facsimile number or e-mail address set forth on the

31



--------------------------------------------------------------------------------



 



    signature pages hereof or at such other address, facsimile number or e-mail
address as such party may hereafter specify; provided, however, that a copy of
all notices sent to the Borrowers shall be sent to Wilmer Hale, 60 State Street,
Boston, MA 02109, fax: 617-526-5000, Attn: George W. Shuster, Jr., and a copy of
all notices sent to Asahi shall be sent to Edwards Angell Palmer & Dodge LLP,
111 Huntington Ave., Boston, MA 02199, fax: 617-517-5576, Attn: Albert L. Sokol.
Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such notice is transmitted during normal business hours to
the facsimile number specified by this Section and the sender receives a
confirmation during normal business hours of transmission from the sending
facsimile machine, or (ii) if given by mail, prepaid overnight courier or any
other means, when received or when receipt is refused at the applicable address
specified by this Section 10.1(a).   (b)   Notices and other communications to
the parties hereto may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved from time to time by Asahi. Asahi or the Borrowers may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by it, provided,
however, that approval of such procedures may be limited to particular notices
or communications.   (c)   Unless Asahi otherwise prescribes in writing to the
Borrowers, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided, however, that if any such notice or other communication is not sent or
posted during normal business hours, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day.  
10.2   Severability. In case any provision of or obligation under this Agreement
or any other Financing Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.   10.3  
Amendments and Waivers.       No provision of this Agreement or any other
Financing Document may be amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by the Borrowers and the Asahi.   10.4   Confidentiality.   (a)   The
Parties agree that the Party to whom Confidential Information (as defined in
Section 10.4 (b)) is disclosed (the “Receiving Party”) shall not, except as
expressly provided in this Section 10.4, disclose to any Party or an Affiliate
of a Party, or use for any purpose, any

32



--------------------------------------------------------------------------------



 



    Confidential Information furnished to it by the other Party (the “Disclosing
Party”) pursuant to this Agreement, except in each case to the extent that it
can be established by the Receiving Party that such information:

  (i)   was, or becomes, in the public domain through no fault or action of the
non-disclosing Party;     (ii)   was already known by the non-disclosing Party,
as shown by its written records;     (iii)   becomes known by the non-disclosing
Party from a third party not under an obligation of confidentiality to the
disclosing Party; or     (iv)   is independently developed by the non-disclosing
Party.

    No Party may issue any press release or make any public announcement
concerning the transactions contemplated by this Agreement and the existence of
this Agreement without the prior written consent of NxStage and Asahi, except to
the extent required under applicable law, including without limitation the
securities laws of the United States.       The Parties’ obligations to keep
information confidential pursuant to this Section 10.4 shall survive for five
(5) years after the later of (x) the repayment of the Term Loan, and (y) the
termination or expiration of the last of the following agreements: (i) the
Collaboration Agreement, (ii) the Dialyzer Production Agreement, effective as of
the Effective Date, entered into by NxStage Medical (including its Affiliates)
and Asahi (including its Subsidiary defined therein), (iii) the Supply and
Purchase Agreement, effective as of the Effective Date, entered into by NxStage
Medical (including its Affiliates) and Asahi (including its Subsidiary defined
therein), and (iv) the Technology and Trademark License Agreement.   (b)  
“Confidential Information” shall mean any non-public information disclosed by
NxStage to Asahi or Asahi to NxStage in connection with this Agreement, whether
in electronic, written, graphic, machine readable or other tangible form, that
is marked or identified at the time of disclosure as “Confidential” or
“Proprietary” or is disclosed in a form other than in tangible form and is
reasonably apparent on its face to be confidential or proprietary. NxStage will
use its best efforts to reduce to written form marked as “Confidential” or
“Proprietary” all Confidential Information disclosed to Asahi in a form other
than in tangible form. Notwithstanding anything to the contrary in this
Agreement, any and all NxStage Dialyzer Manufacturing Technology, NxStage
Harmony Technology and NxStage Streamline Technology (as those terms are defined
in the Collaboration Agreement) shall be deemed Confidential Information of
NxStage.   (c)   Notwithstanding the restrictions of Section 10.4(a), the
Receiving Party may (i) use Confidential Information disclosed to it by the
Disclosing Party to the extent necessary for the Receiving Party to perform its
obligations under this Agreement and (ii) use or disclose Confidential
Information disclosed to it by the Disclosing Party to the extent such use or
disclosure is reasonably necessary in (x) exercising the rights and licenses
granted hereunder or (y) complying with applicable rule, law, regulation,
judgment, decree or other order of any court, government, or governmental agency
or instrumentality or submitting

33



--------------------------------------------------------------------------------



 



    information to tax or other governmental authorities (including without
limitation the Securities and Exchange Commission); in each case, provided that,
if the Receiving Party is required to make any such disclosure, other than
pursuant to a confidentiality agreement, it will give reasonable advance notice
to the Disclosing Party of such disclosure and will use reasonable efforts to
secure confidential treatment of such information (whether through protective
order or otherwise). The Receiving Party may also disclose the Confidential
Information of the Disclosing Party upon receipt of the written consent to such
disclosure by a duly authorized representative of the Disclosing Party.   (d)  
Each Party agrees not to disclose the terms of this Agreement to any Person not
a Party or an Affiliate of a Party without the prior written consent of NxStage
and Asahi, which consent shall not be unreasonably withheld, except (a) to such
Party’s attorneys, accountants, advisors, investors, and financing sources and
their advisors and others on a need to know basis under circumstances that
reasonably ensure the confidentiality thereof, (b) to the extent required by
applicable rule, law, regulation, judgment, decree, or other order of any court,
government, or governmental agency or instrumentality, including without
limitation U.S. securities laws, (c) in connection with the enforcement of this
Agreement or rights under this Agreement, or (d) in connection with a merger,
acquisition, financing transaction, or proposed merger, acquisition, or
financing transaction, or the like.   (e)   Each Party shall be entitled, in
addition to any other right or remedy it may have, at law or in equity, to seek
an injunction, in any court of competent jurisdiction, enjoining or restraining
another Party and/or its Affiliates from any violation or threatened violation
the terms and conditions of this Section 10.4.   10.5   GOVERNING LAW. THIS
AGREEMENT, THE NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.   10.6   Arbitration or Jurisdiction. Any disputes,
controversies or differences arising in connection with this Agreement,
including without limitation ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS, shall be resolved
first by amicable discussions between the Parties meeting not less than twice
face to face. In the event of failure to resolve the matter, such disputes,
controversies or differences (“Dispute”) shall be finally settled, at Asahi’s
election, by (i) or (ii) below:

  (i)   Dispute shall be finally settled by arbitration to be held in (i) Tokyo,
Japan, if the arbitration is demanded by NxStage, or (ii) in Boston,
Massachusetts, if the arbitration is demanded by Asahi, under the arbitration
rules of the International Chamber of Commerce by which each Party hereto is
bound. All arbitration shall be conducted in the English language. The
arbitrator’s decision will be considered as final and binding by Asahi and
NxStage; or

34



--------------------------------------------------------------------------------



 



  (ii)   NXSTAGE HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN NEW YORK, NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
ASAHI’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS (AS INCLUDED IN THE DISPUTE) SHALL BE
LITIGATED IN SUCH COURTS.         NXSTAGE EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. NXSTAGE HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON NXSTAGE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS
SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.         IN CASE OF CLAUSE (II) OF THIS SECTION
10.6, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH
PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY WARRANTS AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.

10.7   Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile or by email delivery of an
electronic version of an executed signature page shall bind the parties hereto.
This Agreement and the other Financing Documents constitute the entire agreement
and understanding between the Parties and supersede any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof.  
10.8   No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

35



--------------------------------------------------------------------------------



 



10.9   Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against the Borrowers for liquidation or reorganization, should the Borrowers
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manger or
trustee be appointed for all or any significant part of the Borrowers’ assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a fraudulent
conveyance, preference or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.   10.10   Assignment; Binding Effect. This Agreement shall
be binding upon and shall be enforceable by Asahi and the Borrowers and their
respective successors and assigns. No Party shall assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of NxStage Medical and
Asahi; provided that Asahi may assign its rights and obligations hereunder or
under any other Financing Document upon the occurrence and continuance of any
Event of Default hereunder, so long as (i) Asahi provides NxStage at least
thirty (30) days advance notice thereof, and (ii) such assignment is not to a
Competitor of NxStage (as defined in the Dialyzer Production Agreement,
effective as of the Effective Date, entered into by NxStage Medical, including
its Affiliates, and Asahi, including its Subsidiary defined therein).   10.11  
Expenses   (a)   The Borrowers agree to pay all reasonable legal, audit and
appraisal fees and all other reasonable out-of-pocket charges and expenses
incurred by Asahi (including the fees and expenses of Asahi’s counsel, advisors
and consultants) in connection with any amendments, modifications and
terminations to the Financing Documents requested by the Borrowers following
closing. The Parties shall bear their own costs and expenses in negotiating and
documenting this Agreement and the other Financing Documents and all other costs
and expenses incurred prior to the Closing Date.   (b)   The Borrowers agree to
pay all reasonable out-of-pocket charges and expenses incurred by Asahi
(including the fees and expenses of Asahi’s counsel, advisers and consultants)
following the Closing Date in connection with the administration of this
Agreement and the other Financing Documents and the credit facilities provided
hereunder and thereunder, the administration, enforcement, protection or
preservation of any right or claim of Asahi, the termination of this Agreement,
the termination of any Liens of Asahi on the Collateral, or the collection of
any amounts due under the Financing Documents, including any such charges and
expenses incurred in connection with any “work-out” or with any proceeding under
the Bankruptcy Code with respect to the Borrowers.   (c)   Notwithstanding
Section 4.5, Section 10.11(a), and Section 10.11(b), NxStage shall not be

36



--------------------------------------------------------------------------------



 



    required to pay to Asahi any costs, charges, premiums, penalties, or
expenses in excess of $25,000 per year.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an instrument executed and delivered under seal, the parties
hereto have caused this Agreement to be duly executed under seal by their
respective authorized officers as of the day and year first above written.
BORROWERS:
NxStage Medical, Inc.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825
EIR Medical, Inc.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
c/o NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825
Medisystems Services Corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
c/o NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825
Medisystems Corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
c/o NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825

 



--------------------------------------------------------------------------------



 



GUARANTORS:
Medimexico s. de R.L. de C.V.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
NxStage Verwaltungs GmbH

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
NxStage GmbH & Co. KG

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
Medisystems Europe S.p.A,

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:

 



--------------------------------------------------------------------------------



 



ASAHI:
Asahi Kasei Kuraray Medical Co., Ltd.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Address:
1-105, Kanda Jinbocho
Chiyoda-ku Tokyo 101-8101
Japan
Attention: President
Facsimile: +81-3-3296-3752
With copies to: President, Global Dialysis Products Division

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
EXHIBITS
SCHEDULES

     
Schedule 3.1
  Corporate Information    
Schedule 3.3
  Capitalization    
Schedule 4.3
  Insurance    
Schedule 4.7
  Notice of certain Events    
Schedule 5.1
  Debt and Contingent Obligations    
Schedule 5.2
  Liens    
Schedule 5.5
  Investment    
Schedule 7.1
  Collateral    
Schedule 7.2
  Location of Collateral

 



--------------------------------------------------------------------------------



 



Schedule 7.1 — Collateral
The Collateral consists of all of the Borrowers’ right, title and interest in
and to the following, whether now owned or hereafter created, acquired or
arising, and all proceeds and products of the following, whether now owned or
hereafter acquired, wherever located:

1.   All Intellectual Property, Equipment and Fixtures excluding FF&E.   2.  
All of the Borrower’s direct and indirect equity interests in its Subsidiaries;
  3.   All of the Borrower’s rights in real estate owned or leased by the
Borrower; and   4.  All of the Borrowers’ books relating to the foregoing, and
all substitutions for, additions, attachments, accessories, accessions and
improvements to, and replacements and cash insurance proceeds of, and all direct
cash proceeds from the sale of, any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include any licenses
which are now or hereafter held by NxStage Medical as licensee if such licenses
are not assignable or capable of being encumbered under the terms of the license
or other agreement applicable thereto (unless and solely to the extent that any
such restriction on assignment or encumbrance is ineffective under the UCC or
other applicable law), without the consent of the licensor thereof or other
applicable party thereto and such consent has not been obtained after using
commercially reasonable efforts to obtain such consent; provided , however ,
that upon obtaining the consent of any such licensor or other applicable party
to the assignment or encumbrance of such license or other agreement, or upon the
termination or expiration of any such prohibition, such license shall
automatically be subject to the security interest granted in favor of Asahi
hereunder and become part of the Collateral.
Notwithstanding the foregoing, except as expressly set forth in Paragraph 4
hereof, the Collateral shall not consist of any of the products or proceeds of
the Collateral set forth in Paragraphs 1 through 3 above. Without limiting the
foregoing, the Collateral shall not include any Goods (other than Equipment),
Inventory, Accounts, Deposit Accounts, Securities Accounts, or cash of the
Borrower or any products or proceeds of the foregoing.

 